Citation Nr: 9923881	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-10 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as major depression with psychotic 
features and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to 
March 1996.

The instant appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which denied claims for service 
connection for major depression with PTSD and rhinitis.  The 
veteran testified at a personal hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
sitting at Jackson in June 1999.


FINDINGS OF FACT

1.  A psychiatric disorder did not preexist service.

2.  The service medical records are silent as to any 
complaint, treatment, or diagnosis of a psychiatric disorder.

3.  The veteran did not engage in combat with the enemy.

4.  Postservice medical records have diagnosed major 
depression with psychotic features and PTSD, but not a 
psychosis. 

5.  There is no objective medical evidence of record which 
links the appellant's current major depression with psychotic 
features and PTSD to her period of service.

6.  The veteran currently has chronic allergic rhinitis that 
began during her active military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, diagnosed as major depression with psychotic 
features and PTSD is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).

2.  Service connection is warranted for allergic rhinitis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 1110, 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

Psychiatric Disability

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).

A well-grounded claim for PTSD requires the submission of 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).  The Board notes that 
the veteran does not assert, and there is no evidence which 
reveals, that her PTSD stressors were incurred in combat.  
Therefore, the Board finds that 38 U.S.C.A. § 1154 does not 
apply in this case.

The appellant contends, in substance, that her experiences in 
service aggravated a preexisting psychiatric disorder.  
During her personal hearing she referred to two incidents 
which she asserted aggravated a preexisting psychiatric 
disorder.  One incident occurred while she was "in ETA 
school," and another incident occurred when she "first 
reported onboard the U.S.S. Dixon . . . by the chief 
engineer."  She did not provide further specifics as to 
these two incidents.  The veteran stated that she did not 
report the incidents to anyone within her command or to the 
naval police.  Another stressful incident the veteran 
reported was carrying a shotgun and wearing a black jacket on 
board her naval vessel.

The veteran indicated that she did report the incidents to 
co-workers and fellow students.  During the hearing, she was 
encouraged to develop documentation from the individuals she 
told.  However, no such corroborating documentation is of 
record.  The veteran's mother testified that the veteran had 
told her of some of the incidents while she was in service.  
The veteran's mother also testified that any documentation, 
including letters from the veteran to her mother while she 
was in service, were destroyed in a fire at the veteran's 
mother's home.  The veteran's mother stated that the veteran 
was stressed when she worked on projects and her superior 
officer took credit for them.  

"[E]very person employed in the active military . . . for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment."  38 U.S.C.A. § 1132 
(West 1991).  This presumption of soundness can be rebutted 
by the Secretary if there exists clear and unmistakable 
evidence demonstrating that an injury or disease existed 
prior to entrance into service.  See 38 C.F.R. § 3.304(a) 
(1998).

Service connection may be granted where it is shown that an 
injury or disease which preexisted service was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  "A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 C.F.R. § 3.306(a) 
(1996).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (1998).

The veteran's claim for service connection based on 
aggravation of a preexisting psychiatric disorder is not 
plausible because a review of the evidence of record does not 
reveal any preexisting psychiatric disorder.  First, the 
record contains no preservice evidence of a preexisting 
psychiatric disorder.  The veteran was first diagnosed with a 
psychiatric disorder after service.

Second, no psychiatric disorder was noted at the time of the 
veteran's examination for service.  On the contrary, while 
her May 1987 enlistment examination noted that the veteran 
had multiple scars from a gunshot wound and subsequent 
surgery which occurred in 1980, the examiner noted 
"circumstances of gunshot wound [history and] mental status 
exam indicate no disqualifying psychiatric problems."  
(emphasis in original).

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of psychiatric disorders.  
The veteran was referred for an August 1994 mental health 
consultation report due to chronic myofascial pain syndrome 
and tension headaches.  Increased psychosocial stressors were 
noted as was the veteran's motivation to help herself.  It 
was noted that she would be a good candidate for biofeedback 
and self-hypnosis.  

The August 1994 record noted that the veteran was not 
depressed or angry.  She was not agitated and did not have 
any sleep, mood, appetite, or weight disturbance.  It was 
noted that she was not excessively guilty and that she was 
not helpless or hopeless.  She was motivated for service, and 
there was no secondary gain noted.  No psychotic symptoms 
were found.  Family history was noted to be positive for 
migraine headaches and mental illness.  The record also noted 
that the veteran had sought group therapy for survival of 
sexual abuse.  She was also planning to start marriage 
counseling due to marital difficulties, although she reported 
her relationship with her husband was fairly good and stable.

Objectively, she was not observed to be in any undue 
emotional distress.  Mental examination was essentially 
normal.  It was noted that there was no history of depression 
or anxiety and no history of past suicidal behavior.  The 
assessment was that there was no Axis I or Axis II diagnosis.  
The veteran was fit for full duty and was referred for 
relaxation training and possible biofeedback.  A September 
1994 record noted that arrangements for stress management 
should be made and that the veteran's Elavil prescription was 
increased following reports of chronic pain which was not 
completely controlled.

The veteran testified during her personal hearing that she 
received counseling for "stress therapy" twice a week at 
the Oakland Naval Hospital in California.  As noted above, 
the service medical records show stress management was 
recommended, but they do not reveal reports from counseling 
sessions.  The veteran was separated from service following a 
December 1995 Medical Evaluation Board (MEB) report which 
diagnosed impingement syndrome of the left shoulder.  That 
record noted that review of systems was noncontributory to 
the left shoulder disorder and that current physical 
examination was normal except for the orthopedic problem.

The veteran filed the present claim for benefits in March 
1996.  The post-service evidence of record includes a series 
of VA examinations in April 1996.  The general medical 
examination report noted that prior to service, in 1980, she 
received multiple gunshot wounds that required numerous 
surgeries.  The injuries arose from a fight with her 
boyfriend, who committed suicide after injuring the veteran.  
The report noted that the veteran "received apparently 
throughout her military career Psychiatric counseling and 
treatment for stress and depression."  No psychiatric 
diagnosis was made at that time.

A review of medical records from Keesler Air Force Base dated 
from March to May 1996 do not show complaints, treatment, or 
diagnosis referable to a psychiatric disorder.  A January 
1997 written statement from the veteran's sister reported 
that in the last 4 years the veteran had changed.  Her sister 
described the veteran's problems coping with anger, becoming 
sedentary, and gaining weight in addition to problems 
concentrating and memory difficulties.  Her sister reported 
that the veteran had angry outbursts and had overdosed 
secondary to not remembering medication.  She described the 
veteran's fear of leaving the house, hearing voices, and 
believing that she was being followed.

A January 1997 written statement from the veteran's mother 
reported that she had first noticed in 1993 that the veteran 
did not have much to say on the phone except for her 
difficulty coping with the Navy, her work, and her co-
workers.  Her mother described that her personality changed 
and that she became angry and depressed when she realized 
that she would not become an officer due to health problems.  
Since moving back to Mississippi after service in 1996, the 
veteran's mother reported similar symptoms to those her 
sister had observed.

The Board has reviewed treatment records dated from October 
1996 to November 1997 from Pine Belt Mental Healthcare 
Resources (Pine Belt).  In October 1996 the veteran reported 
that she had allowed abuse by her stepfather, that her mother 
was emotionally abusive, and that she was sexually abused by 
family friends.  She reported that her first husband was 
physically abusive, including causing her to miscarry, and 
was killed in a fight.  She reported being shot twice by an 
ex-boyfriend.

The veteran had sought treatment at her son's suggestion 
after she had an "episode" of anger which involved slamming 
the vacuum cleaner on the floor.  She indicated that she was 
stressed living with her mother and that she had never dealt 
with her destructive past history.  It was noted that her 
PTSD arose from being shot in 1980 and that she currently 
feared being hit by a stray bullet.  The records showed that 
the veteran reported that she cut her wrists in her early 20s 
in a suicide attempt.

The veteran reported that she had required hospitalization in 
the past for both drug and alcohol abuse.  She endorsed 
intrusive memories, flashbacks, avoidant behavior, 
depressive-like behavior, and manic-like behavior.  Self-
abuse included scratching and digging at her scalp and 
overeating.  She reported two years of treatment in 
California and involvement in a survivor's support group.  

The veteran reported being depressed for 4 years after having 
job dissatisfaction.  She also reported problems with 
memories of childhood sexual molestation.  She thought about 
molestation daily.  The records noted these feelings had 
increased since she had moved back into the area where she 
grew up as she was now exposed to family stressors and 
reminders of past traumas.  The initial diagnosis was rule 
out recurrent, severe depression with psychotic features and 
rule out bipolar.  Ten days later, the Axis I diagnosis was 
major depression and a history of polysubstance abuse.  She 
was prescribed Paxil and Elavil.

In November 1996 the veteran reported increased feelings of 
anger towards her mother for her lack of support in the past 
and an inability to forgive herself for her feelings of anger 
towards her mother.  She reported problems sleeping, but her 
appetite was good.  Cognitively, she was intact, and rare 
visual hallucinations were noted.  Her medications included 
Prozac.  A May 1997 record noted presenting problems of 
depression and symptoms of PTSD.  

The veteran was hospitalized at the VA Medical Center (MC) in 
Gulfport, Mississippi, from December 19, 1996, to February 
20, 1997, from Perry County, Mississippi, for treatment.  The 
chief complaint was depression and suicidal ideation with 
reports of seeing and hearing things.  She reported 
overdosing 5 days before her admission, but she did not give 
details.  The veteran was started on Risperidol during her 
hospitalization secondary to auditory hallucinations.  She 
continued to have difficulty with nightmares of being abused, 
but she participated fully with her treatment.  The veteran's 
sleep gradually improved and her auditory hallucinations 
stopped.  At the end of January 1997 the commitment was 
lifted.  Ongoing psychotherapy was recommended, and the 
discharge diagnosis was chronic PTSD and major depression 
with psychotic features.

In February 1997 the veteran underwent a VA mental disorders 
examination.  The examiner indicated that the claims folder 
had been reviewed.  The veteran reported a history of sexual 
abuse by her stepfathers from age 2 to 15 and that her mother 
had responded to her reports of abuse as a child by slapping 
her and telling her not to lie.  The examiner noted that 
another "extremely traumatic experience" which occurred 
prior to service was when she was shot by a male friend.  The 
veteran also reported that she was treated for depression in 
service at the Naval Air Station in Alameda, California.

The veteran reported that since her discharge she stayed at 
home and avoided people.  She stated that she did not want to 
run into one of her former stepfathers who lives in the area 
as it would bring up bad memories.  She also reported that 
she heard gunshots in the woods near her home during hunting 
season which reminded her of her own traumatic experience.  
The veteran reported that her treatment at Pine Belt was not 
helpful as her counselor told her that her problems were so 
overwhelming they did not think they could help her.  After 
that, the veteran took an overdose of medication and was 
hospitalized at VA.

At the time of the examination the veteran was taking 
Trazodone, Prozac, and Risperidone and thought her treatment 
with VA was helpful.  The veteran wore heavy, cold weather 
clothing to the examination, and her hair appeared 
disheveled.  She seemed partially sedated and admitted to 
taking medication shortly before the examination.  During the 
examination she was reasonably alert and coherent and 
cooperative.  She appeared depressed.  Her thinking, 
concentration, and immediate memory were impaired.  Her 
appetite was poor, and she reported suicidal thoughts every 
other day, on average.  It was noted that the veteran was 
currently married to her second husband of 15 years.

The veteran's energy level was described as low, and she 
stated that she only slept about 6 hours per night and woke 
tired.  Her sexual drive was also described as low.  Her only 
friend was her sister, whom she saw every two weeks.  Her 
only interest was her house plants.  She reported hearing 
voices since July 1996.  She also stated that she believed 
she was being watched and followed by a man in a pick-up 
truck whose intention was to sexually attack her.  She found 
it difficult to talk about the sexual abuse she experienced 
as a child and the time when she was shot.

The veteran reported that since she was sexually abused and 
shot she did not trust men.  She stated that she woke up many 
times in the night to check that all windows and doors of her 
home were locked and that there was no crack in the blinds 
that people outside could see through.  She also used a large 
light. which illuminated her front yard at night, and her two 
dogs as additional security.  The Axis I diagnoses were 
recurrent major depressive disorder with psychotic features, 
PTSD, and history of substance abuse. 

The veteran's claim for service connection for a psychiatric 
disorder is not well grounded because the evidence of record 
reveals no nexus between the current psychiatric diagnoses 
and service.  The post-service private and VA treatment 
records indicate that the veteran's preservice experiences 
caused her current PTSD and depression with psychotic 
features.  There is simply no nexus between her currently 
diagnosed psychiatric problems and service anywhere in the 
medical evidence of record.  

For certain chronic diseases, including psychoses, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).
The Board does not find that the veteran's major depression 
with psychotic features and PTSD can be presumed to have been 
incurred in or aggravated by service under these regulations.  
While the veteran did receive psychiatric treatment within 
one year of service, that treatment was not for a psychosis.  
The veteran has never been diagnosed with a psychotic 
disorder.  The Board notes that major depression with 
psychotic features and bipolar disorder are mood disorders, 
not psychoses.  See 38 C.F.R. § 4.130, Diagnostic Codes 9432, 
9434 (1998).  Likewise, PTSD is not a psychosis, but an 
anxiety disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  Thus, the presumptive regulations do not apply 
in this case. 

Not having asserted any plausible basis of entitlement to 
service-connection for a psychiatric disorder, diagnosed as 
major depression and PTSD, under 38 U.S.C.A. §§ 1110, 1131, 
the appellant has failed to submit a well-grounded claim 
under 38 U.S.C.A. § 5107(a).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete her 
application for service connection for a psychiatric 
disorder, diagnosed as major depression and PTSD.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board has 
determined that the appellant's claim for service connection 
for a psychiatric disorder, diagnosed as major depression and 
PTSD is not well grounded, VA has no further duty to assist 
the appellant in developing facts in support of that claim.  
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in a July 1998 statement of the case 
which informed the appellant that the reason her claim for a 
psychiatric disorder had been denied was that there was no 
evidence that the veteran's currently diagnosed psychiatric 
disorders were "in any way related to her period of active 
military service."

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1995).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).

Allergic Rhinitis

The Board finds that the veteran's claim of entitlement to 
service connection for allergic rhinitis is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
This conclusion is supported by evidence that the veteran has 
a current diagnosis of chronic allergic rhinitis made less 
than a year after her separation from service and that nasal 
problems were continuously diagnosed and treated during her 
military service.  Further, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a) (West 1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West 1991).

Diseases of allergic etiology . . . may 
not be disposed of routinely for 
compensation purposes as constitutional 
or developmental abnormalities.  Service 
connection must be determined on the 
evidence as to existence prior to 
enlistment and, if so existent, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
Increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  The 
determination as to service incurrence or 
aggravation must be on the whole 
evidentiary showing.

38 C.F.R. § 3.380 (1998).

Service medical records show that clinical evaluation of the 
nose and sinuses during the veteran's May 1987 enlistment 
examination was normal.  The veteran denied ear, nose or 
throat trouble, sinusitis, or hay fever.  Thus, the Board 
determines that allergic rhinitis did not exist prior to 
enlistment.

The service medical records show that the veteran complained 
frequently in service of nasal problems including nasal 
congestion and nose blowing.  She was usually diagnosed with 
sinusitis.  In October 1993 the veteran underwent open septal 
rhinoplasty.  The service medical records do not show 
seasonal and other acute allergic manifestations which 
subsided on the absence of or removal of the allergen.  Thus, 
the Board does not find that the veteran's symptoms in 
service were indicative of an acute disease, healing without 
residuals.

During the VA general medical examination in April 1996, 
examination of the nose, sinuses, and mouth were negative.  
During a February 1997 VA nose and sinuses examination, the 
veteran complained of runny nose, stopped up nose, post-nasal 
drip, recurrent infections, and occasional bleeding.  She 
reported taking Dimetapp and Vancenase.  The diagnosis was 
chronic rhinitis, partially allergic.

The Board has considered the veteran's claim for service 
connection for allergic rhinitis on the whole evidentiary 
showing.  The record shows that the veteran has a current 
disability from allergic rhinitis.  Further, the record shows 
that she had chronic nasal problems during service.  There is 
no evidence that she had allergic rhinitis prior to her 
service, nor does the record show that the disorder was noted 
at the time of her enlistment.  The Board does not find the 
fact that the veteran was not diagnosed with rhinitis during 
a general medical examination in 1996 to be dispositive in 
this case in light of the fact that the 1997 VA examination 
specifically addressed the nose and sinuses whereas the 1996 
examination addressed all bodily systems.

Based on its review of the relevant evidence in this matter, 
it is the decision of the Board that the appellant should be 
given the benefit of the doubt with respect to her claim for 
service connection for allergic rhinitis.  


ORDER

A claim for entitlement to service connection for a 
psychiatric disorder, diagnosed as major depression and PTSD, 
is denied.  Entitlement to service connection for allergic 
rhinitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

